Rugg, C. J.
The only questions raised by this appeal relate to *294the obligation of an insurer under the workmen’s compensation act to pay the fees of a physician to an injured employee.
The first point to be decided is whether the physician can be a party to a proceeding under the act. It is provided by St. 1911, c. 751, Part III, § 13, as amended by St. 1914, c. 708, § 12, that, “Fees of attorneys and physicians and charges of hospitals for services under this act shall be subject to the approval of the Industrial Accident Board. If the association and any physician or hospital, or the employee and any attorney, fail to reach an agreement as to the amount to be paid for such services, either party may notify the board, which may thereupon call for the formation of a committee of arbitration in accordance with the provisions of this act, and all proceedings thereunder shall be in accordance with the provisions of this act.” It was held in Panasuk’s Case, 217 Mass. 589, that the questions relating to services of physicians were proper for consideration under the act, although it there was raised by the employee and not by the physician. But since the fees are to be fixed by a committee of arbitration in case of disagreement, it seems to follow necessarily from the terms of the act that, where the physician is the party interested in that matter, he may be a party to the proceedings.
It is not contended that Dr. Morse was not called rightly to attend the injured employee or that he is not entitled to recover for the two week period following the injury when under the act the insurer is bound to provide medical attendance. The controversy arises as to the attendance subsequent to the expiration of that period. •
The services of the physician were rendered under these circumstances. The employee was injured by being burned with live steam. Dr. Morse was the physician employed by another insurance company which insured other subscribers performing work on the Technology buildings, where the injury occurred, and does not appear to have been the regular physician of the employee. He thought on examination that the employee should go to the hospital, but the employee refused, and the physician at his request treated him at his home for a period of two weeks. After the expiration of that period he was able to go from his home to the doctor’s office and was treated there. The entire evidence about the kind of treatment after the expiration of the *295two week period is this, from the physician: “When the employee came to his office he had to bandage round the chest and shoulder and clean the area of granulation. There was the back area in which there was proud flesh, and this had to be cleaned off.”
The question is whether this constitutes an unusual case within the meaning of the first sentence of St. 1914, c. 708, § 1, amending Part II, § 5 of the act so as to read as follows: “During the first two weeks after the injury, and, if the employee is not immediately incapacitated thereby from earning full wages, then from the time of such incapacity, and in unusual cases, in the discretion of the board, for a longer period, the association shall furnish reasonable medical and hospital services, and medicines, when they are needed.” It is manifest that the Legislature did not intend to impose all expenses of medical attendance upon the insurer. The obligation to provide such attendance as an absolute duty is confined to two weeks after the injury. It is manifest that in the aggregate there must be many cases where medical attendance may be required for a longer period. It is not in an ordinary case requiring longer medical attendance that the discretion of the board may be exercised to charge this attendance to the expense of the insurer. It is only in “unusual cases” that they may do so. There would be grave doubt whether a case where the employee is able to go from his home in Cambridge to an office in Boston could be so unusual as to be within the purview of the act. But there is a further circumstance in the case at bar which renders it impossible to say as matter of law that the finding of the board was unwarranted. After there had been several treatments at the doctor’s office in Boston, the insurer wrote to the employee as follows: “Regarding your medical attention, we think it advisable for you to call on our Dr. D. E. Chase, 1619 Massachusetts Ave., Cambridge, where you will receive first class treatment free of charge. But if you wish to continue with Dr. Morse, we will allow him $1.00 an office visit.” There is here no intimation that the attendance of some physician was not required under the act. The offer to pay $1 per visit to Dr. Morse, or to provide its own physician free of charge, may have been found to be an admission that under the act the insurer was bound to furnish medical attendance, and hence that it was an “unusual” case. As the finding of the board must *296stand if there is any evidence on which it might reasonably have been founded, it cannot be pronounced unwarranted.
The letter from the insurer to the employee was shown by the latter to Dr. Morse, who continued to treat him. It is manifest that, after this letter was shown to him, he knew the attitude of the person whom it is now sought to hold liable for his services. There is no intimation that Dr. Chase, the physician proffered by the insurer free of charge to the employee, was not competent and a proper person to treat the employee. The fact that the employee was able to go to the office for treatment makes it plain that the case was no longer critical. It was not then a case of emergency. Under the conditions here disclosed there is no “other justifiable cause” for the continued attendance of Dr. Morse after December 16, the date of the letter from the insurer to the employee. If he chose to continue to treat the employee at the expense of the insurer under these circumstances, he must do so on the terms offered. The act, by the latter part of St. 1914, c. 708, § 1, does not place the fees of a physician under the control of the Industrial Accident Board when there is no emergency, when there appears to be no reason why the physician provided by the insurer may not render the necessary service efficiently and satisfactorily, and when the physician who is making the claim knows of the terms upon which alone the insurer is willing to be responsible to him and he continues thereafter to render the service.
The decree is to be modified by striking out the narration and adjudication as to the letter of December 16, 1915, and by reducing the amount due to Dr. Morse to $73, and as thus modified is affirmed.

So ordered.